Citation Nr: 1202074	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  06-29 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as secondary to a grandiose type delusional disorder and/or diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to September 1973, with additional periods of active duty for training and inactive duty training in the United States Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In October 2009, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The record raises the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a respiratory disability due to service, or that was caused or aggravated by either grandiose type delusional disorder, type II diabetes mellitus, or both.


CONCLUSION OF LAW

A respiratory disability was not incurred in or aggravated during active military service, and neither a grandiose type delusional disorder nor diabetes mellitus caused or aggravates such a disability.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2005, July 2005, December 2008, and January 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The Veteran was afforded numerous opportunities to present evidence and testimony in support of his claim.  In December 2008, the Veteran was notified how disability ratings and effective dates are determined.  The claim was readjudicated in September 2011.

VA also satisfied its duty to assist.  The claims file contains service treatment records and VA medical records.  The Veteran was given VA examinations in October 2005, August 2010, and August 2011.

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159.

II.  Service Connection

The Veteran has claimed entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease.  He contends that this disability originated as a result of an in-service spontaneous pneumothorax.  Alternatively, he contends that this disability developed secondary to his grandiose type delusional disorder and/or type II diabetes mellitus.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The term 'active duty for training' is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term 'inactive duty for training' means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service treatment records reflect that he experienced a spontaneous pneumothorax in 1970.  They do not indicate any recurrence of this event or any residual respiratory problems.  

The August 2010 VA examination report is unclear as to whether the Veteran has a current respiratory disability.  It provides no diagnosis of an actual respiratory disability, and it arguably offers conflicting opinions as to the etiology of the appellant's symptoms.  The examiner did not support the positive opinion with any rationale or reference to the facts of the Veteran's case.  Based on the above, the August 2010 VA examination report is inadequate for the purpose of deciding this case.

The August 2011 VA examination report opines that the Veteran's shortness of breath is most likely due to deconditioning.  The examiner found no evidence of any underlying respiratory disorder that was causing these symptoms.  The examiner did not think the spontaneous pneumothorax suffered while in service was at all related to the current symptoms.  She opined that the shortness of breath is less likely as not caused by or a result of the spontaneous pneumothorax.  She also opined that it was at least as likely as not that the shortness of breath could be aggravated by the service-connected atherosclerotic heart disease.  She further opined that it was not likely to be aggravated by delusional disorders, diabetes mellitus, or degenerative arthritis of the spine.  The August 2011 opinion addressing the etiology of the appellant's symptoms was based on an examination of the appellant, consideration of the claims file, normal pulmonary function test findings, normal chest radiographs, and normal physical examination findings.  As such, the August 2011 report is highly probative.  Unlike the August 2010 VA examination report, the August 2011 opinion is coherent and consistent and provides a supporting rationale.  

Service connection for a respiratory disorder cannot be granted based on the above evidence.  The August 2011 VA examination report notes shortness of breath but the examiner did not diagnose an underlying respiratory disability.  To the extent that shortness of breath is a symptom of the Veteran's service-connected atherosclerotic heart disease, that particular manifestation is already contemplated by the disability rating previously assigned under 38 C.F.R. § 4.104, Diagnostic Code 7005 (2011) (Diagnostic Code 7005 specifically contemplates the consideration of any dyspnea, i.e., shortness of breath, in the assignment of any rating.)  Therefore, the Board cannot assign a separate disability rating for shortness of breath without violating the prohibition against pyramiding.  See 38 C.F.R. § 4.14 (2011).

The Board notes that the Veteran's VA medical records reflect he has been diagnosed with chronic obstructive pulmonary disease.  No competent medical opinion, however, has linked any separately diagnosed respiratory disorder, to include chronic obstructive pulmonary disease, to the Veteran's in-service spontaneous pneumothorax or to either or both his grandiose type delusional disorder and/or diabetes mellitus.  The Veteran, as a lay person, is not competent to diagnose the etiology of his respiratory complaints or provide an opinion regarding the etiology of any respiratory disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The appeal is denied.

Given that the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a respiratory disorder, to include secondary to a grandiose type delusional disorder and/or diabetes mellitus, type II, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


